         Case 6:20-cv-01180-ADA Document 16 Filed 05/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

CANOPY GROWTH CORPORATION,                      )
                                                )
                            Plaintiff,          )
                                                )
              v.                                )       Civil Action No. 6:20-cv-01180-ADA
                                                )
                                                )       JURY TRIAL DEMANDED
                                                )
GW PHARMACEUTICALS PLC,                         )
                                                )
                            Defendant.          )


        JOINT MOTION FOR ENTRY OF PROPOSED SCHEDULING ORDER

       In accordance with the Federal Rules of Civil Procedure and the Court’s Order

Governing Proceedings – Patent Case dated February 23, 2021, the parties jointly request that

this Court adopt the attached proposed case schedule.


Dated: May 25, 2021                                 Respectfully submitted,

                                                    /s/ Steven M. Zager
                                                    Steven M. Zager
                                                    szager@kslaw.com
                                                    KING & SPALDING LLP
                                                    500 West 2nd Street
                                                    Suite 1800
                                                    Austin, TX 78701
                                                    Telephone: (512) 457-2000
                                                    Facsimile: (512) 457-2100

                                                    Gerald J. Flattmann, Jr.
                                                    gflattmann@kslaw.com
                                                    KING & SPALDING LLP
                                                    1185 Avenue of the Americas,
                                                    35th Floor
                                                    New York, NY 10036
                                                    Telephone: (212) 556-2100
                                                    Facsimile: (212) 556-2222


                                               1
Case 6:20-cv-01180-ADA Document 16 Filed 05/25/21 Page 2 of 3




                                  Attorneys for Defendant GW
                                  Pharmaceuticals PLC


                                  Respectfully submitted,

                                  /s/ Kurt Pankratz
                                  Kurt Pankratz
                                  Texas State Bar No. 24013291
                                  BAKER BOTTS L.L.P.
                                  2001 Ross Ave, Suite 900
                                  Dallas, TX 75201
                                  (214) 953-6584
                                  kurt.pankratz@bakerbotts.com

                                  Attorneys for Plaintiff Canopy Growth
                                  Corporation




                              2
         Case 6:20-cv-01180-ADA Document 16 Filed 05/25/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic service are being served today, May 25, 2021, with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(b)(1).


                                                   /s/ Steven M. Zager
                                                   Steven M. Zager




                                               3
